TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00751-CV



                                  Vance Allan Black, Appellant

                                                  v.

                                    Alyssa Lea Black, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-FM-16-002862, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Vance Allan Black filed a notice of appeal on November 3, 2016, with the

trial court. On December 28, 2016, the Clerk of this Court advised appellant that it did not appear

that a final judgment existed in this cause and directed the parties to obtain a final judgment and

request that the district court clerk prepare a record containing appropriate documents to support this

Court’s jurisdiction over this appeal. See Tex. R. App. P. 27.2. The Clerk also notified appellant

that, if the record was not filed by January 9, 2017, the appeal would be dismissed for want of

jurisdiction. See Tex. R. App. P. 42.3(a). No record has been filed, and appellant has not otherwise

responded. We dismiss the appeal for want of jurisdiction. See id.
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Justices Puryear, Pemberton, and Goodwin

Dismissed for Want of Jurisdiction

Filed: February 3, 2017




                                            2